Case 19-11292-JTD Doc45_ Filed 06/

 

UNITED STATES BANKRUPTCY COURT

 

 

 

 

DISTRICT OF DELAWARE
x
In re:
Chapter 11
INSYS THERAPEUTICS, INC., : Case No. 19-11292 (KG)
Debtor.
Fed. Tax Id. No, XX-XXXXXXX :
x
In re: :
Chapter 11
IC OPERATIONS, LLC, : Case No. 19-11293 (KG)
Debtor. :
Fed. Tax Id. No. XX-XXXXXXX :
x
In re: :
Chapter 11
INSYS DEVELOPMENT COMPANY, INC.,, : Case No. 19-11294 (KG)
Debtor.
Fed. Tax Id. No. XX-XXXXXXX :
x
In re: :
Chapter 11
INSYS MANUFACTURING, LLC, : Case No. 19-11295 (KG)

Debtor.

Fed. Tax Id. No. XX-XXXXXXX

 

RLF 1 21397564V.1
Case 19-11292-JTD Doc45 Filed 06/11/19 Page2of5

 

 

 

x
In re: :
Chapter 11
INSYS PHARMA, INC., : Case No. 19-11296 (KG)
Debtor. :
Fed. Tax Id. No. XX-XXXXXXX :
x
In re: :
Chapter 11
IPSC, LLC, : Case No. 19-11297 (KG)
Debtor. :
Fed. Tax Id. No. XX-XXXXXXX :
x
In re: :
Chapter Li
IPT 355, LLC, : Case No. 19-11298 (KG)
Debtor.
Fed. Tax Id. No. XX-XXXXXXX
x

 

ORDER PURSUANT TO FED. R. BANKR. P. 1015(b) AND DEL. BANKR. L.R.
1015-1 DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 11 CASES

Upon the motion (the “Motion”),' dated June 10, 2019, of Insys Therapeutics,
Inc. and its affiliated debtors in the above-captioned Chapter 11 Cases, as debtors and debtors in
possession (collectively, the “Debtors”), pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptey Rules”) and Rule 1015-1 of the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, for entry of an order directing the joint administration of the Debtors’ related Chapter

 

' Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
Motion.

RLF1 24397564V.1
Case 19-11292-JTD Doc45 Filed 06/11/19 Page 3of5

11 Cases for procedural purposes only, all as more fully set forth in the Motion; and the Court
having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.
8§ 157 and 1334, and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware, dated February 29, 2012; and consideration of the Motion and
the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being
proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of
the Motion having been provided to the Notice Parties; and such notice having been adequate
and appropriate under the circumstances, and it appearing that no other or further notice need be
provided; and the Court having reviewed the Motion; and the Court having heid a hearing to
consider the relief requested in the Motion (the “Hearing”); and upon the Long Declaration,
filed contemporaneously with the Motion, and the record of the Hearing; and the Court having
determined that the legal and factual bases set forth in the Motion establish just cause for the
relief granted herein; and it appearing that the relief requested in the Motion is in the best
interests of the Debtors, their estates, creditors, and all parties in interest; and upon all of the
proceedings had before the Court and after due deliberation and sufficient cause appearing
therefor,

IT IS HEREBY ORDERED THAT

i. The Motion is granted to the extent set forth herein,

2, The Debtors’ Chapter 11 Cases are hereby consolidated for procedural
purposes only and shall be jointly administered by the Court under Case No. 19-(11292).

3, Nothing contained in this Order shall be deemed or construed as directing
or otherwise affecting the substantive consolidation of any of the Debtors’ Chapter 11 Cases.

4. The caption of the jointly administered cases shall read as follows:

RLF1 24397564V.1
Case 19-11292-JTD Doc45 Filed 06/11/19 Page4of5

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

x

 

In re : Chapter 11
INSYS THERAPEUTICS, INC., etal, Case No. 19-11292 (KG)
Debtors.’ : Jointly Administered

Xx

 

5, A docket entry shall be made in the chapter 11 case of each of the Debtors
(except the chapter 11 case of Insys ‘Therapeutics, Inc.) as follows:

An Order has been entered in this case directing the procedural
consolidation and joint administration of the chapter 11 cases of
Insys Therapeutics, Inc,; IC Operations, LLC; Insys Development
Company, Inc.; Insys Manufacturing, LLC; Insys Pharma, Inc.;
IPSC, LLC; and IPT 355, LLC. The docket in Insys Therapeutics,
Inc, Case No. 19-11292 (KG) should be consulted for all matters
affecting the case.

6, Notwithstanding any provision in the Bankruptcy Rules to the contrary,
this Order shall be immediately effective and enforceable upon its entry.
7. The Debtors are authorized to take all action necessary to implement the

relief granted in this Order.

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886), IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (6155). The Debtors’ mailing address is 1333 South Spectrum Blvd #100, Chandler, Arizona 85286.

RLF 1 21397564V.4
Case 19-11292-JTD Doc45 Filed 06/11/19 Page5of5

8. The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.

   

A} LL .2019

Dated: €. LA =.
Wilmington, Delaware

   

UNITED STATES BANKRUPTCY JUDGE

RLF 1 21397564V.1
